DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed December 29, 2020 has been entered.  Claim 1 is amended.  Claims 5 and 12 are cancelled.  Claims 7-9 have been previously cancelled.  Therefore, claims 1-4, 6, 10, 11 and 13 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama, JP2009249519 in view of Takahashi et al., U.S. Patent Publication 2014/0364260, further in view of Nishiyama et al., U.S. Patent Publication 2015/0111677.

As per claim 1, Nishiyama discloses a frictional power transmission belt (para [0001]) (figs. 1a, 1b) comprising:
  	a tension member (6) [cord] extending in a longitudinal direction of a belt (fig. 1) and an adhesion rubber layer (4) in contact with at least a portion of the tension member (6),

 	a rubber component (para [0005]),
 	short fibers having an average fiber diameter of 2 µm or more (para [0032]), and
 	a filler comprising silica and carbon black (para [0028]). 
 Nishiyama does not disclose wherein a proportion of the carbon black is 10 to 150 parts by mass based on 100 parts by mass of silica, wherein the short fibers comprise an aramid fiber, and wherein the frictional power transmission belt is a raw-edge cogged V-belt.  However, Takahashi et al. in their Friction Transmission Belt invention teach a friction transmission belt that includes silica and carbon black (para [0032]) and their proportions (para [0032]), however they do not disclose the proportion of the carbon black component and silica component individually.  However, Nishiyama et al. in their Transmission Belt invention teach a transmission belt containing silica and carbon black (paras 0029 and 0039]) and an example of a formulation in Table 1 showing 30 parts silica by mass based on 100 parts by mass of rubber and 20 parts carbon black by mass based on 100 parts by mass of rubber.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the proportions of carbon black to silica as such, as taught in combination by Takahashi et al. and Nishiyama et al., for the purpose of lowered cost and noise reduction.   Examiner interprets the claim limitation of carbon black being 10 to 150 parts by mass based on 100 parts by mass of silica to be equivalent of the carbon black being 10% to 150% of an amount of silica.  The ratio disclosed above is 20 parts/30 parts = 67%.
 	  Takahashi et al. also disclose aramid short fibers that protrude from a surface of a pulley contact side part (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aramid short fibers in the belt of 
 	Nishiyama also discloses the use of this type of belt as a transmission belt with a raw-edge cogged V-belt design. (Nishiyama, para [0016]).

As per claim 2, Nishiyama, Takahashi et al. and Nishiyama et al. as set forth above, Nishiyama discloses the rubber component comprises chloroprene rubber (para [0005]).

As per claim 3, Nishiyama, Takahashi et al. and Nishiyama et al. as set forth above, Nishiyama discloses the average fiber diameter of the short fibers is 5 to 50 µm (para [0032]).

As per claim 4, Nishiyama, Takahashi et al. and Nishiyama et al. as set forth above, Nishiyama discloses the short fibers have an average fiber length of 1.5 to 20 mm (para [0032]).

As per claim 6, Nishiyama, Takahashi et al. and Nishiyama et al. as set forth above, Nishiyama discloses a proportion of the short fibers is 0.1 to 15 parts by mass based on 100 parts by mass of the rubber component (para [0033]).

As per claim 10, Nishiyama, Takahashi et al. and Nishiyama et al. as set forth above, Takahashi et al. disclose a proportion of the filler is 30 to 100 parts by mass based on 100 parts by mass of the rubber component (para [0032]).

As per claim 11, Nishiyama, Takahashi et al. and Nishiyama et al. as set forth above, do not disclose the adhesion rubber layer is formed of the vulcanized rubber composition having a ratio (compression 

As per claim 13, Nishiyama, Takahashi et al. and  Nishiyama et al. as set forth above, Nishiyama discloses a variable speed belt used in a continuously variable transmission device.  Examiner interprets from the belt geometry shown in fig. 1b the belt to be suitable for use in a continuously variable transmission based on the V-shape that matches the shape of CVT sheaves.

Response to Arguments
Applicant’s arguments, see Remarks, p. 4, filed December 29, 2020, have been fully considered but they are not persuasive. Applicants argue on p. 4 that Nishiyama reduces the use of nylon short fibers to reduce costs and Applicants now claim the use of aramid fibers in claim 1 and since aramid fibers are more expensive than nylon fibers such modification would be contrary to and destroy the intended purpose of Nishiyama to reduce cost.  Further, on p. 5, listing more reasons why there is no apparent reason or motivation to modify Nishiyama with Takahashi to obtain the claim 1 combination.   
 	Examiner respectfully disagrees.  Nishiyama teaches the use of a short fiber in a rubber composition produces excellent processability, crack resistance, and the like (para [0022]).  Nishiyama also teaches the use of polyester rope scrap as a supply for the short fibers as a cost reduction measure.  Examiner interprets it would have been obvious to one of ordinary skill to evaluate the use of aramid fibers to determine if processing and crack resistance improvements outweigh the cost penalty of aramid.  Also, using a source of scrap aramid fibers, similar to using scrap polyester fibers, would help minimize costs as taught by Nishiyama.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner
 can normally be reached on 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.K.B/Examiner, Art Unit 3654